Citation Nr: 1821010	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-24 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease/degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II with bilateral upper and lower extremity peripheral neuropathy.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1984 to March 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2014, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in July 2014.   

The Veteran provided testimony at a June 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for erectile dysfunction and entitlement to service connection for a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back condition is related to his military service.




CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease/degenerative joint disease of the lumbar spine have been met.  38 U.S.C. §§ 1110, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Because this decision constitutes a full grant regarding the claim for service connection for a low back disorder, no further discussion regarding VCAA notice or assistance duties is required.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C. 
 §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1337   (Fed. Cir. 2013).  Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303 (b).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Low Back Condition

The Veteran seeks service connection for a low back condition, which he asserts had its onset during active duty.  The Veteran's service treatment records note that the Veteran suffered from low back pain in November 2005, at which time it was diagnosed as low and mid back strain.  

More specifically, the Veteran testified that he served as a mechanic while in service and that the continuous actions of bending over vehicles and lifting beneath them caused his back disorder.  He further testified that he was treated in 2005 while in service.  Additionally, he stated that he was discharged in March 2007 and has experienced continuous back pain since that time.  

Private treatment reports dated in November 2009 reveal that the Veteran was diagnosed with degenerative disc disease.  VA treatment reports note chronic low back pain due to disc disease.

The Veteran was afforded a VA examination in October 2010, at which time diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine were provided.  The examiner opined that after a review of the claims file and examination findings, it was less likely than not that the current low back condition was the same as that mentioned in the service treatment records.  By way of rationale, the examiner stated that the service treatment records note in November 2005 low back pain for three days, no injury, diagnosed as low and mid back strain/lumbago.  Additionally, the examiner noted that the outpatient treatment reports were silent for a low back condition until 2009, and that in November 2009, it was noted that his chronic low back pain was due to disc disease.  

The Veteran submitted a private treatment report dated in January 2018.  In the report, the Veteran was seen for a follow up as well as a review of a previous MRI.  The report reveals that the Veteran had continued and persistent low back pain since about 2006.  The examiner also noted that on lumbar MRI in 2009, there was a noted L3/L4 disc protrusion greater than L4/5 and L5/S1.  The examiner noted that there was pathology that existed on lumbar MRI in 2009.  As such, the examiner stated that there was a causal relationship between the Veteran's pain and source of repetitive trauma of the low back.  Lastly, the physician opined that he believed that the Veteran's condition, as documented through history and physical and MRI findings, prove that it was related to his occupation while serving in the Air Force.  

The Board finds that considering both the negative and positive opinions, the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, after resolving all reasonable doubt in the Veteran's favor, service connection for a low back condition is warranted.  


ORDER

Entitlement to service connection for degenerative disc disease/degenerative joint disease of the lumbar spine is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

Erectile Dysfunction

The Veteran maintains that his current erectile dysfunction is directly related to service, or in the alternative, secondary to his diabetes mellitus, type II, with bilateral upper and lower extremity peripheral neuropathy which was diagnosed in 2004.  

The Veteran's service treatment records do not show any complaints of, treatment for, or diagnosis of erectile dysfunction during military service.

VA treatment records dated in July 2010 reveal that the Veteran had a history of a mildly depressed testosterone level.  

The Veteran was afforded a VA examination in October 2010, at which time the Veteran was diagnosed with erectile dysfunction.  The Veteran reported that he believed the onset to be in 2008.  The examiner noted that the Veteran's testicle examination was normal, as was ejaculation.  The examiner reported that the most likely etiology was low testosterone levels.  
At the June 2016 hearing, the Veteran testified that he presented with complaints of erectile dysfunction while in service, although that was often not the primary purpose of the visit.  Additionally, the Veteran testified that he was continuously told by physicians that his age was the cause of the erectile dysfunction; as such, no testosterone tests were ever performed while on active duty.  

The Board finds that additional development is necessary regarding the erectile dysfunction claim.  First, while the October 2010 examiner provided a secondary service connection opinion, the examiner did not provide a direct service connection opinion.  Additionally, the examiner did not consider the potential impact of the peripheral neuropathy on the Veteran's condition.  Instead, the examiner 
opined that the Veteran's erectile dysfunction was less likely as not caused by diabetes mellitus, and did not provide supporting rationale.  While the Veteran may have another risk factor for erectile dysfunction, that is not sufficient rationale as to why the Veteran's claimed erectile dysfunction is not at least as likely due to service, or due to or chronically aggravated by a service-connected disability, in addition to low testosterone.  Accordingly, the claim must be remanded so that an adequate VA opinion and examination may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, the Veteran also testified that he had records in his possession in support of his claims, to include two volumes of records.  On remand, the Veteran should again be provided an opportunity to submit any relevant records which are not currently a part of the claims file.      

Heart Condition

The Veteran maintains that service connection is warranted for a heart condition.  

The Veteran testified that his heart issue began in either 2005 or 2006 and that after taking a couple of days of leave while in service, he suffered from heart issues while at home with his wife.  He further testified that because he was still on active duty, he went to the nearest emergency room for treatment and was hospitalized for three days.  He noted that the only problem found was low potassium which contributed to palpitations.  The Veteran further described that every year after that incident, he has felt that he was suffering from a heart attack.   

The Veteran's service treatment records do not show any complaints of, treatment for, or diagnosis of a heart condition disability.  

A discharge summary reveals that the Veteran was hospitalized in June 2006 with complaints of heart palpitations.  No chest pain, angina, or dizziness was noted.  The admitting diagnosis was an electrolyte imbalance.

A post-service private treatment record, dated in March 2008, indicated sinus tachycardia.  

A cardiovascular assessment performed in June 2008 does not reveal any findings of congestive heart failure, angina, or irregular heartbeat.  

The Veteran had a prior cardiac CT angiogram in May 2009 which revealed normal coronaries.  The Veteran had complaints of chest pressure and a reported blood pressure of 180/80 at home.  The Veteran was also evaluated with noncardiac causes of chest pain.  There was no evidence of acute coronary syndrome.  As such, the Veteran was discharged in August 2009.

The Veteran was again admitted in January 2010 with complaints of being awakened by tearing back pain which progressed to chest pain.  A myocardial infarction was ruled out by cardiac biomarkers.  The EKG and vital signs were stable.  Due to the recent complete work up to rule out coronary artery disease within the past year, no further cardiac work up was performed.  The Veteran was discharged the next day.

VA treatment records reveal that the Veteran was admitted in August 2010 to rule out a myocardial infarction by cardiac markers.  No heart condition was noted upon examination.

To help decide the claim for service connection for a heart condition, the AOJ arranged an examination in October 2010.  The Veteran was afforded a VA examination in October 2010.  The Veteran reported a positive history for hypertension, angina, dizziness and fatigue.  Upon physical examination, the examiner noted that there was no evidence of abnormal breath sounds, and the estimated METs was a 6.  A normal heart size was revealed by x-ray.  The Veteran's ejection fraction was more than 50 percent, and a CT scan revealed normal coronary arteries.  The examiner opined that there was no evidence of a heart condition upon examination.  As such, a medical opinion regarding the etiology was not rendered.  Relying on the examiner's findings, the AOJ denied the claim on the grounds that the Veteran failed to meet the "current disability" requirement of his claim.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the hearing, the Veteran further testified that although he was previously told that he did not have a heart condition, he was prescribed medication for heart failure and was also told that he could not take Viagra for his erectile dysfunction due to the current state of his heart.  

In light of the Veteran's lay statements that he has been prescribed medication for heart failure, coupled with the October 2010 finding of sinus tachycardia, the Board finds that a remand is warranted.  First, the Board finds that the Veteran was last afforded a VA examination in 2010, and although the examiner did not note a diagnosis of a heart condition, the examiner did not provide an opinion as to the likely etiology of sinus tachycardia found in March 2008.  Accordingly, the Board will remand the heart condition claim for a new examination.
Additionally, it is unclear to the Board if there are any outstanding treatment records.  The Veteran testified that he was treated at St. Joseph North, a private hospital in Florida.  However, upon further questioning, it remained unclear whether the Veteran was instead referring to a VA facility or whether these private treatment records are absent from the claims file.  As such, on remand, the Veteran should be provided an opportunity to submit any outstanding private treatment records.  Additionally, the Veteran further testified that he had records in support of his claims in his possession, to include two volumes of records.  All relevant records should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding, relevant records from VA and private facilities, to include St. Joseph North Hospital located in Florida.  The AOJ should make reasonable attempts to obtain all relevant identified outstanding records.

2.  After associating all relevant identified outstanding evidence with the record, forward the record and a copy of this Remand to a suitably qualified examiner for completion of a VA examination and opinion to address the nature and etiology of the Veteran's claimed erectile dysfunction. The examiner must review the entire record, and consider the Veteran's lay statements, including those addressed in the text of this Remand. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the erectile dysfunction had onset in, or is otherwise related to, active service. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the erectile dysfunction is caused or aggravated by the service-connected diabetes mellitus, type II, with peripheral neuropathy.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements regarding the onset of symptoms and current symptomatology.

3.  Next, the Veteran should be examined by a qualified medical professional to determine the nature and etiology of his claimed heart condition.  The Veteran's VA claims file should be reviewed by the examiner.  All studies deemed appropriate should be performed.  After the examination and claims file review are complete, the AOJ should then obtain a written report from the examiner, who should provide the following opinions:

a) Identify any heart disability that is currently manifested or that has been manifested at any time since the Veteran filed his claim.   The examiner should specifically discuss the October 2010 treatment records noting sinus tachycardia.  

b)  For any and all identified heart pathology, to include sinus tachycardia, the examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the disability had its onset during active service or had its onset within the first post-service year following discharge from active military service or was the result of any disease, injury or event in service.

4.  The AOJ must ensure that the examination reports requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


